Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 6/24/2022. Claims 1-19, 25 has been examined and are pending.


Response to Amendment
The amendment filed on 6/24/2022 cancelled no claim.  Claim 20-24 and 26-120 were previously cancelled. No new claims are added. No claim has been amended.  Therefore, claims 1-19, 25 are pending and addressed below.                

Applicant’s arguments filed on 6/24/2022 are Not sufficient to overcome the Alice 101 and 103 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 and 103 rejections on claims 1-19, 25 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory. 
Applicant further argues an analogy with the DDR claims, Example 39, Enfish, and Alice 101 decision.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-19, 25) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1- 7 of, 
Obtaining, …., at least one of product description data associated with a product or product comment data associated with the product; 
generating, based on at least one of the product description data or the product comment data, a product description template comprising fields to be populated; 
storing the product description template in a memory; 
obtaining, …., a first set of comment data associated with a product of interest, the first set of comment data originating from a first set of user accounts, each having a similarity score with a target user account that is above a similarity threshold; 
generating comment-based description data, based on comment data from the first set of comment data;
storing the comment-based description data in the memory; and 
generating, for aural or visual presentation, a product description for the target user account, wherein generating the product description comprises: 
retrieving the product description template from…; 
retrieving the comment-based description data from…; and 
populating the fields of the retrieved product description template based on the retrieved comment-based description data.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 1, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/obtain/collect product description data, comment data, can observe/generate product description template, comment-based description data, product description data, can observe/store product description template, comment-based description data.          

Further, Step 1, 3, 4, 7, of (“obtaining …”, “storing…” ) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining/storing data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a server, a memory, communication network) but there are no hardware/machine to actually perform the steps, and nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, collecting/obtaining data from the server, store data, and display/present/transmit/send data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a server/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/obtaining/retrieving data, displaying/transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the server/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a server, a memory, communication network), is recited at high level of generality and a generic computer component, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  

These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0042, 0043] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0042, 0043], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Further, what Applicant is referring to (e.g., “The description will be generated from comments of users who have most similar buying patterns to current user and are selected by CF based recommendation systems (See Remarks, p. 4, 6/24/2022)” are recited at a high level of generality, without reciting about “CF based recommendation systems” and how it controls/automates the selecting and filtering the comments.  
 
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply identify a discount when comparing the run time to a preset threshold which is organized method of human activities, but does not recite any particular configuration/specifics how the system control/automate the obtained comment data/interest data changing the way of  dynamic description of a product/interest/comment decision, and thus impacting the efficiency and accuracy of populating fields of the product template in a specific way.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   


Dependent claims 2-19, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-19 are also non-statutory subject matter.

Independent claim 25:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 25 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a memory, a server, control circuity, communication network) described in independent claim 25, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, independent claim 25 is also non-statutory subject matter.

Viewed as a whole, the claims (1-19, 25) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in the DDR.
Applicant’s analogy to DDR is conclusory and unpersuasive. Applicant does not explain how the claimed invention is similar to DDR.
The instant claimed invention and DDR have different claim sets and different fact patterns. Therefore, the two are not analogous.

However, the Examiner respectively submits that DDR has a specific limitation other than what is well-understood, routine, and conventional in the field and adds meaningful limitation that amount to more than generally liking the use of abstract idea to the particular technological environment because in DDR, a composite web page was automatically generated and the visitors were redirected to that composite web page; thus overriding the routine and conventional functioning of the hyper link protocol. There is no similar technological solution in the instant claim. Again, in this instant claim, the identified abstract idea is merely implemented/performed via a well understood, conventional, generic computer e.g., the computing apparatus/the server. As the result, they are not significantly more than the identified abstract idea.

Thus, the argument regarding an improvement to a computer technology or computer functioning analogous to DDR is not persuasive. 

Thirdly, Applicant further argues an analogy with the Example 39, and Alice 101 decision. 
Applicant’s analogy to Example 39 is conclusory and unpersuasive. Applicant does not argue how the claimed invention is similar to Example 39.

The instant claimed invention and Example 39 have different claim sets and different fact patterns. Therefore, the two are not analogous.

Example 39 is eligible because the claim has no abstract idea. The claim does not recite a mental process because the steps are not practically performed in the human mind. Further, the claim does not recite any method of organizing human activity such as a fundamental economic concept of managing profit margin, or abstract ideas of human activities. In particular, the Specification has support to the claimed step of resolving the issue of inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image by using a combination of features to more robustly detect human faces by using an expanded training set of facial images (i.e. applying mathematical transformation functions on an acquired set of facial images. These transformations can include affine transformations, for example, rotating, shifting, or mirroring or filtering transformations, for example, smoothing or contrast reduction) to train the neural network.  However, it increases false positives when classifying non-facial images.  Accordingly, the second feature of applicant’s invention is the minimization of these false positives by performing an iterative training algorithm, in which the system is retrained with an updated training set containing the false positives produced after face detection has been performed on a set of non-facial images. This combination of features provides a robust face detection model that can detect faces in distorted images while limiting the number of false positives.

There is no such technological improvement in Applicant’s instant claims. 
Unlike Example 39, the claimed invention is abstract idea of organized method of human activities, (see analysis above).  Furthermore, the steps merely recite the requirement of “obtaining/retrieving comment/interest data”, along with the requirement of having a generic computer and on the internet.  The claims are focus on creating a product description template, and does not on improving computers or related technology.   

Other than reciting “from a server”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, to receive data/send data and calculate the price difference.   Thus, the processor/server is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

Applicant’s claim set do not recite any particular configuration/specific how the system to control/automate the obtained comment data/interest data changing the way of dynamic description of a product/interest/comment decision, and thus impacting the efficiency and accuracy of populating fields of the product template in a specific way.  In other words, the instant claim is simply drafted in such a result-oriented way.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. 

As the result, the Examiner respectively disagrees with the Applicant’s assertion that the claimed invention “recite a practical application based on the Revised Guidance and corresponding examples 39”.   


Fourthly, the Examiner respectively submits that there is no similar technological solution in the instant claim as compared to Enfish.  Applicant’s analogy to Enfish is conclusory and unpersuasive. Applicant does not argue how the claimed invention is similar to Enfish.

The Examiner respectfully disagrees that the instant claimed invention and Enfish are similar – the fact patterns between the two are different, and therefore the
two inventions are not analogous.  The Examiner respectfully further disagrees the claimed invention improves computer functionality or overcomes a technical problem. 

The Enfish case and subsequent decision has very little relevance to the instant application. First, In Enfish case, the Courts found that No abstract idea was present, that the claims were directed to a self-referential table for a computer database, and that the claims were directed to an improvement of an existing technology. The Courts further emphasized that the specification taught specific technical benefits over conventional databases.

The claims in question in Enfish were solely directed to an implementation of database storage (i.e. self-referential database).  Most importantly, the specification for the Enfish application was extremely specific and precise in its implementation, and described in sufficient detail the realized improvements to the technology thereof. Based on these findings of fact alone, the Court determined that there was an improvement that resulted
in something "significantly more" than the abstract idea itself. The Examiner respectfully notes that the fact pattern in Enfish is entirely different than the instant application. Moreover, the "May 19, 2016" Memorandum in response to the Enfish decision, the Office made clear that “…when performing in an analysis of whether a claim is directed to an abstract idea (Step 2A), examiners are to continue to determine if the claim recites (i.e. sets forth or describes) a concept that is similar to concepts previously found abstract by the courts…” This exact analysis was done for the claimed subject matter of the instant application, and the Examiner considers Applicant's arguments to be non-persuasive.

Additionally, unlike Enfish which provided increased flexibility, faster search times, and smaller memory requirements that improved the functioning of the computer, the claimed invention amount(s) to no more than mere instructions to implement the abstract ideas through organized method of human activities and mental process which can be done by paper and pencil.  Other than reciting “obtaining product description data/comment data from the server”, “retrieving the product template from the memory”, here are no hardware/machine to actually perform the steps.  Nothing in the claim elements precludes the step from practically being performed in human mind,                           and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Additionally, the recitation of “obtaining data….”, “storing data”, “retrieving data” that the courts have recognized as well-understood activities such as "receiving or transmitting/sending data over a network".    Examiner thus noted that there are no technical problems are resolved or technical improvement are made by Applicant’s inventive system and method. 

The Examiner respectively submits that Enfish has a specific limitation that amount to significantly more because in Enfish, there is a software improvement to database architecture, which makes the database faster to search. There is no similar technological solution in the instant claim. 

Moreover, the claimed invention is merely reciting the requirement of  “obtaining product data/comment data”, “storing data”, “generating product template”, are specified at a high level of generality, and are directed to improve the “generating product description/template” process rather than functioning of a computer, nor improving the computer-related with which how the system control/automate the content items which are selected, determined, populated, and displayed.  Thus, the argument regarding an improvement to a computer technology or computer functioning analogous to Enfish is not persuasive. 

Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in DDR, Example 39, and Enfish.  

Therefore, the Examiner notes that neither technical problem is resolved nor technical improvement is achieved by the Applicant's claimed subject matter and inventive concept.  Therefore, the claim is not significant more under Alice analysis. 

Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Arguments directed to the arguments to the claims have been considered but not persuasive.  

Independent claim 1, 25 share similar argument:
Applicant argues that Oral et al. (US 2016/0063595) and Yan et al. (US 2015/0348061) do not teach “
obtaining ….a first set of comment data associated with a product of interest, the first set of comment data originating from a first set of user accounts, each having a similarity score with a target user account that is above a similarity threshold; 
generating comment-based description data, based on comment data from the first set of comment data; 
storing the comment-based description data in the memory; and 
generating, for aural or visual presentation, a product description for the target user account, wherein generating the product description comprises: 
retrieving comment-based description data from the memory; and 
retrieving the comment-based description data from the memory; and 
populating the fields of the retrieved product description template based on the retrieved comment-based description data.

In response, Examiner respectfully disagrees.

(Examiner Note: the underlined portion is simply intended use and thus is non-functional descriptive as it does not alter the step of obtaining comment data from a user account.                       The “obtaining …” will be performed regardless of having a similarly score or not.   The claim language suggests or makes optional but does not require steps to be performed because it is directed towards data that is being assumed to be presented to the claimed invention. Applicant has neither positively recited any active/positive steps that positively recite the step of who’s the target user, how to identify a target user, how to obtain the similarity score associated with the target user, how to determine/measure a threshold, and how to make the comparison meaningful” in a specific way.  As such, the applicant is merely assuming that such data exists and it is possible, but not required, that this type of data is used in obtaining which is unclear what to be associated.  Therefore, little, if any, patentable weight is given.  See MPEP 2111.04.  For sake of prosecution, Yan teaches performing a similarity matching process on one or more fields on an account from a CRM system and corresponding fields in social network profiles and profile-related information, and compare their similarity to a threshold, ([0024, Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or …., 0025, In addition to member profiles, there may be a number of different types of data stored by the social network site. Additionally, data from other data sources, such as audio and Video content, email and business documents, calendars, text messages, etc. may also be accessed by the social network site, 0059, the similarity match performed is a cosine similarity match. This allows the results to indicate a “1” if there is a complete match and a “0” if there is no match at all, 0060, In an example embodiment, a minimum number of matches is set such that if the set returned via the cosine similarity on n-grams for   company/organization names has a size less than the minimum, additional matches may be retrieved by performing a cosine similarity match using a different field, such as address, email address, domain name, etc. Indeed, a progression of different fields may be specified so that the system may step through each one and perform the matching algorithm until the overall number of returned matches meets or exceeds the minimum, 0063, In the first pass ranking algorithm, likely candidates from the social network site are retrieved in a first pass without performing the complete cosine similarity match process, 0071, A threshold determiner 618 may act to determine if a potential match meets or exceeds a threshold matching value. As described above, a cosine similarity match may be performed for each field, and thus the threshold determiner 618 may determine whether the calculated cosine similarity value meets or exceeds a predefine threshold. If so, then a match has been found. It should be noted that the threshold determiner 618 can be utilized on a field-by-field basis or on all fields as a whole]).
While Oral teaches obtaining product description/comment data associated with a product of interest, the first set of comment data originating from a first set of user accounts, generating comment-based description data, ([0048, For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.), a feature of the template that corresponds to the base product (e.g., a corresponding field), …… , a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), a customer loyalty attribute (e.g., user's purchase history, a social network attribute (e.g., products liked, commented, or posted in a social network) (read on “comment data associated with a product of interest”), popularity of a product relative to other products, etc.), 

Yan teaches performing similarity process and providing similarity scores (see above), Yan further teaches generating comment-based description data, based on comment data and storing the data ([0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network, with links to other network resources such as, for example, publications, etc.
As mentioned above, an on-line social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other
and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or even enterprise contracts, Abstract, Then a mapping is stored in a data store for each of the matches. The mappings are used to provide insights to the first user, 0027, The CRM system 102 may include a CRM data store 106 that stores information about accounts and contacts for various users, 0025, In addition to member profiles, there may be a number of different types of data stored by the social network site]).

Additionally, 
generating, for aural or visual presentation, a product description for the target user account, wherein generating the product description comprises: 
retrieving the product description template from the memory;
retrieving the comment-based description data from the memory; and 
populating the fields of the retrieved product description template based on the retrieved comment-based description data.
While Yan teaches collecting comment-based description data/retrieving the comment-based description data from the memory ([0029, The social network service 120 may contain various social networking profiles and links between the profiles, stored in a social networking data store 122, 0027, The CRM system 102 may include a CRM data store 106 that stores information about accounts and contacts for various users. In an example embodiment, 
 the CRM system 102 may be offered as a Software as a Service (SaaS) component and thus the system 100 may be stored on a server or distributed among multiple servers. However, in some example embodiments the CRM system 102 and/or the CRM data store 106 may be located on a non-server computer such as a desktop computer, laptop computer, or mobile device. The CRM system 102 may include a web interface 108 to allow users to interact with the CRM system 102 via a web browser, 
0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network (read on “retrieving the comment-based description data from the memory”), with links to other network resources such as, for example, publications, etc. As mentioned above, an on-line Social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or ….,), 
Oral teaches retrieving the product description template from the memory (Fig, 4, 404, 406, 408, 410, 414, 416), and populating the fields of the template (Fig. 8, [0004, determining one or more fields in each of the one or more templates that are related to one or more fields in the template as related fields based on the mapping data, and populating the related fields in the one or more templates using the  customization data, 0078, FIG. 9 is a flowchart of an example method 900 for populating templates using mapping data. In block 902, the configuration mapper 154 queries a data store for mapping data mapping a (first) template associated with the user-customized version of the product with one or more (second) templates associated with the one or more customizable product recommendations. In block 904, the configuration mapper 154 determines one or more fields in each of the one or more second templates that are related to one or more fields in the first template as related fields based on the mapping data. In block 906, the configuration mapper 154 populates the related fields in the one or more second templates using the customization data and the asset data, claim 27, populating the related fields in the one or more templates using the customization data]).  The combined teachings thus disclose the claimed feature where Oral presents (Fig. 4, item 416, Provide user-customized product and automatically Customized product recommendation(s) for display to use, 0003, 0004]).

Therefore, the Examiner conclude that the combined teachings of Oral and Yan does teach the specified claimed features.


It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 1-19, dependent from independent claim 1 respectively and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-19, 25 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-19, 25) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 1, Steps 1- 7 of, 
Obtaining, …., at least one of product description data associated with a product or product comment data associated with the product; 
generating, based on at least one of the product description data or the product comment data, a product description template comprising fields to be populated; 
storing the product description template in a memory; 
obtaining, …., a first set of comment data associated with a product of interest, the first set of comment data originating from a first set of user accounts, each having a similarity score with a target user account that is above a similarity threshold; 
generating comment-based description data, based on comment data from the first set of comment data;
storing the comment-based description data in the memory; and 
generating, for aural or visual presentation, a product description for the target user account, wherein generating the product description comprises: 
retrieving the product description template from the memory; 
retrieving the comment-based description data from the memory; and 
populating the fields of the retrieved product description template based on the retrieved comment-based description data.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), marketing activity, and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation).

In addition, claim 1, steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/obtain/collect product description data, comment data, can observe/generate product description template, comment-based description data, product description data, can observe/store product description template, comment-based description data.          

Further, Step 1, 3, 4, 7, of (“obtaining …”, “storing…” ) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining/storing data.  

Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (a server, communication network) but there are no hardware/machine to actually perform the steps, and nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, collecting/obtaining data from the server, store data, and display/present/transmit/send data over internet.  
It should be noted the limitations of the method claims are claimed as being performed by a server/a computer recited in method claim 1 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/storing/obtaining data, displaying/transmitting/sending data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the server/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 1 (step 2B):  The additional element (i.e. a server, communication network), is recited at high level of generality and a generic computer component, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/store/transmit/send/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0042, 0043] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0042, 0043], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Dependent claims 2-19, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-19 are also non-statutory subject matter.

Independent claim 25:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 25 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  

Further, the components (i.e. a memory, a server, control circuity, communication network) described in independent claim 25, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/retrieve/store/display/transmit/send/present information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 1), without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, independent claim 25 is also non-statutory subject matter.

Viewed as a whole, the claims (1-19, 25) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-7, 17-19, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (hereinafter, Oral, US 2016/0063595), in view of Yan et al. (hereinafter, Yan, US 2015/0348061).
As per claim 1, 25, Oral discloses a method and a system, for dynamically generating a product description personalized for a target user account, the method comprising: 
a memory storing instructions ([0057, 0060, 0063, 0065]);
control circuitry communicably coupled to the memory and configured to access the memory and execute the instructions ([0057, 0060, 0063, 0065]) to:
obtaining, from one or more servers via a communication network, at least one of product description data associated with a product or product comment data associated with the product (Fig. 4, item 408, 410, 412, 414, Abstract, 0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.), a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a social network attribute (e.g., products liked, commented, or posted in a social network)]); 
generating, based on at least one of the product description data or the product comment data, a product description template comprising fields to be populated (Fig. 4, item 406, 408, 410, 412, Fig. 8, [0004, determining one or more fields in each of the one or more templates that are related to one or more fields in the template as related fields based on the mapping data, and populating the related fields in the one or more templates using the customization data, 0078 FIG. 9 is a flowchart of an example method 900 for populating templates using mapping data. In block 902, the configuration mapper 154 queries a data store for mapping data mapping a (first) template associated with the user-customized version of the product with one or more (second) templates associated with the one or more customizable product recommendations. In block904, the configuration mapper 154 determines one or more fields in each of the one or more second templates that are related to one or more fields in the first template as related fields based on the mapping data. In block 906, the configuration mapper 154 populates the related fields in the one or more second templates using the customization data and the asset data, claim 27, populating the related fields in the one or more templates using the customization data]); 
storing the product description template in a memory ([0077]); 


However, Oral does not explicitly disclose, 
obtaining, from one or more servers via the communication network, a first set of comment data associated with a product of interest, the first set of comment data originating from a first set of user accounts, each having a similarity score with a target user account that is above a similarity threshold; 
generating comment-based description data, based on comment data from the first set of comment data; 
storing the comment-based description data in the memory; and 

Yan teaches (Fig, 10, item 1002, 1004, [0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network, with links to other network resources such as, for example, publications, etc. As mentioned above, an on-line Social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other
and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or …., 0025, In addition to member profiles, there may be a number of different types of data stored by the social network site. Additionally, data from other data sources, such as audio and Video content, email and business documents, calendars, text messages, etc. may also be accessed by the Social network site, 0059, the similarity match performed is a cosine similarity match. This allows the results to indicate a “1” if there is a complete match and a “0” if there is no match at all, 0071, A threshold determiner 618 may act to determine if a potential match meets or exceeds a threshold matching value. As described above, a cosine similarity match may be performed for each field, and thus the threshold determiner 618 may determine whether the calculated cosine similarity value meets or exceeds a predefine threshold. If so, then a match has been found. It should be noted that the threshold determiner 618 can be utilized on a field-by-field basis or on all fields as a whole]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s method by including similarity score/match, as disclosed by Yan.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/tailoring personalized product data.

generating, for aural or visual presentation, a product description for the target user account, wherein generating the product description comprises: 
retrieving the product description template from the memory;
retrieving the comment-based description data from the memory; and 
populating the fields of the retrieved product description template based on the retrieved comment-based description data.
While Yan teaches collecting comment-based description data ([0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network, with links to other network resources such as, for example, publications, etc. As mentioned above, an on-line Social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or ….,), Oral teaches retrieving the product description template from the memory (Fig, 4, 404, 406, 408, 410, 414, 416), and populating the fields of the template (Fig. 8, [0004, determining one or more fields in each of the one or more templates that are related to one or more fields in the template as related fields based on the mapping data, and populating the related fields in the one or more templates using the  customization data, 0078 FIG. 9 is a flowchart of an example method 900 for populating templates using mapping data. In block 902, the configuration mapper 154 queries a data store for mapping data mapping a (first) template associated with the user-customized version of the product with one or more (second) templates associated with the one or more customizable product recommendations. In block 904, the configuration mapper 154 determines one or more fields in each of the one or more second templates that are related to one or more fields in the first template as related fields based on the mapping data. In block 906, the configuration mapper 154 populates the related fields in the one or more second templates using the customization data and the asset data, claim 27, populating the related fields in the one or more templates using the customization data]).  The combined teachings thus disclose the claimed feature where Oral presents (Fig. 4, item 416, Provide user-customized product and automatically Customized product recommendation(s) for display to use, 0003, 0004].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s method by including similarity score/match, as disclosed by Yan.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/tailoring personalized product data.

As per claim 2, Oral further discloses, further comprising: 
detecting, from the target user account, an access request to the product of interest, wherein the generating the product description is performed in response to the detecting, from the target user account, the access request to the product of interest (Fig.10, item 1002, 1004, 1006, 1010, 1012, 1014).

As per claim 4, Oral further discloses, further comprising generating and storing in the memory a plurality of product description templates (Fig. 4, item 404, 406, 410, 414, Fig.10, item 1002, 1004, 1006,  [0007, 0008, …and storing, using the one or more computing devices, the one or more templates in a template repository in association with the set]).

As per claim 6, Oral further discloses, wherein the product description data originate from a product provider (Fig. 4, item 408, 410, 412, 414, Abstract, 0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.), a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a social network attribute (e.g., products liked, commented, or posted in a social network)) and 

However, Oral does not explicitly disclose, the product comment data originate from a set of certified user accounts.
Yan teaches collecting comment-based description data ([0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network, with links to other network resources such as, for example, publications, etc. As mentioned above, an on-line Social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or ….,). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s method by including similarity score/match, as disclosed by Yan.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/tailoring personalized product data.

As per claim 7, Oral further discloses, wherein the populating the fields of the retrieved product description template comprises selecting comment-based description data based on an input date of comment data or with an engagement value of the user account with respect to the product of interest. ([0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.), a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a social network attribute (e.g., products liked, commented, or posted in a social network), Fig, 4, 404, 406, 408, 410, 414, 416, Provide user-customized product and automatically Customized product recommendation(s) for display to use), and populating the fields of the template (Fig. 8, [0004, determining one or more fields in each of the one or more templates that are related to one or more fields in the template as related fields based on the mapping data, and populating the related fields in the one or more templates using the  customization data, 0078 FIG. 9 is a flowchart of an example method 900 for populating templates using mapping data. In block 902, the configuration mapper 154 queries a data store for mapping data mapping a (first) template associated with the user-customized version of the product with one or more (second) templates associated with the one or more customizable product recommendations. In block 904, the configuration mapper 154 determines one or more fields in each of the one or more second templates that are related to one or more fields in the first template as related fields based on the mapping data. In block 906, the configuration mapper 154 populates the related fields in the one or more second templates using the customization data and the asset data, claim 27, populating the related fields in the one or more templates using the customization data]).  

As per claim 17, Oral further discloses, wherein the first set of user accounts is identified by a recommender system using at least one of collaborative filtering, content-based filtering, and a knowledge-based system (Abstract, The product builder is executable to build a user-customized version of the product using the template and the customization data and to automatically pre-build one or more customized product recommendations in association with the user customized version of the product based on the customization data and one or more templates associated with one or more
customizable product recommendations, Fig. 4, item 414, Fig. 5B, item 552, Determine one or more product recommendation Selection Criteria based on one or more of product data, user data, business data, social network data, customer loyalty data, and popularity data).

As per claim 18, Oral further discloses, further comprising: 
receiving an identifier of a product of interest via a recommender system that uses a second set of user accounts ([0038, the configurator server 116 may receive a configuration request that includes a product identifier for the customizable product and may retrieve the corresponding product template from the template repository 122 and provide the product template to the instance of the configurator 104 being used by the user for display and configuration by the user, 0071, In block 402, the configuration engine 114 receives a product selection from a user, which selects a customizable product for configuration. In response, the configuration engine 114 may retrieve 404 a template associated with the customizable product based on the product selection and provide 406 the template to the user for display via a configurator (e.g., the configurator 104). For instance, the configurator server 116 may receive a request from the user application 102 that includes a product identifier and may use the product identifier to query the template repository 122 for the associated template]); 
obtaining the second set of user accounts (Fig. 9, item 904, 906, [0010, 0048, 0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, Social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.). a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a social network attribute (e.g., products liked, commented, or posted in a social network), popularity of a product relative to other products, etc, 0078]); and 
selecting the first set of user accounts amongst the second set of user accounts (Fig. 9, item 902, Query data store for mapping data mapping first template associated with user-customized product with second template(s) associated with product recommendation(s), [0010, 0047. In some instances, strength of the affinity between a given template and other templates may be quantified by the relation repository 160 and the selector 152 may query the relation repository 160 for templates that meet a certain affinity threshold to limit the results set to the most relevant products, 0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, Social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.). a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a social network attribute (e.g., products liked, commented, or posted in a social network), popularity of a product relative to other products, etc. In some cases, the more ways two given templates have attributers in common, the stronger (e.g., higher) the affinity between the templates. Other factors may also be considered in and/or strengthen the affinity value, such as the overall popularity of the product or other attributes discussed herein, 0078]).


As per claim 19, Oral further discloses, wherein the first set of user accounts is selected amongst the second set of user accounts, based on at least one of: 
a similarity score between the target user account and a similar user account, the number of inputs made by a similar user account, or an engagement value of the target user account with respect to the product of interest (Fig. 5A, item 502, [0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, Social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.). a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a Social network attribute (e.g., products liked, commented, or posted in a social network), popularity of a product relative to other products, etc. In some cases, the more ways two given templates have attributers in common, the stronger (e.g., higher) the affinity between the templates]).


Claims 3, 5, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (hereinafter, Oral, US 2016/0063595), in view of Yan et al. (hereinafter, Yan, US 2015/0348061), further in view of Wheatley et al. (hereinafter, Wheatley, US  2015/0149473)

As per claim 3, Oral further discloses, however, Oral and Yan do not explicitly wherein generating the product description template comprises: 
analyzing the product description data and the product comment data, wherein the analyzing comprises: 
identifying an information item in the product data (production description data and product comment data); 
associating a tag to the information item; 
identifying a structure of the product data; and 
creating a product description template comprising the structure and at least one field, each field being linked to a tag.

While Oral teaches analyzing product data (Fig.10, item 1002, 1004, 1006, 1010, 1012), Yan teaches comment data ([0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network, with links to other network resources such as, for example, publications, etc. As mentioned above, an on-line Social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or ….,]), 
Wheatley teaches (Fig. 8, Abstract, 0074, In some embodiments, control circuitry 304 may be associated with a user that is part of a population of users selected to have verbal input analyzed during content consumption. Specifically, the user may be provided an option (not shown) to participate in having their voice or verbal input processed by remote server 415 to assist in tagging content, 0084, FIG. 8 is a diagram of a process 800 for associating tags with media assets based on Verbal input in accordance with embodiments of the invention. At step 810, a plurality of communications may be received from a plurality of users. Each of the communications may include words/phrases spoken by a respective user while accessing a media asset]). 

Wheatley further teaches (Abstract, A plurality of communications is received from a plurality of users. Each of the plurality of communications includes words spoken by a respective one of the users while accessing the media asset and is associated with a media asset play position during which the respective words were spoken, 0042, For example, a biometric response entry in the biometric response database may include a detection or determination that two or more users have engaged in a conversation (e.g., looked away from the screen at a given moment and exchanged verbal utterances) and the corresponding instructions may be stored for the entry that instruct control circuitry 304 to monitor the conversation and generate a communication with the spoken words of phrases for transmission to the remote server. Specifically, two or more users may be viewing a given media asset and at a particular point in time, an event in the media asset happens that causes the users to engage in conversation. In response, biometric response engine 318 may identify this moment and may automatically digitize the words the users speak and transmit those words as a communication to the remote server. The communication may identify the media asset being viewed and the play position within the media asset during which the users engaged in the conversation. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data.

As per claim 5, Oral further discloses, however, Oral and Yan do not explicitly disclose wherein the product description data relates to the product of interest or to similar products, and the product comment data relates to the product of interest or to similar products.
Wheatley teaches ([0084, FIG. 8 is a diagram of a process 800 for associating tags with media assets based on Verbal input in accordance with embodiments of the invention. At step 810, a plurality of communications may be received from a plurality of users. Each of the communications may include words/phrases spoken by a respective user while accessing a media asset]). 

Wheatley further teaches (Abstract, A plurality of communications is received from a plurality of users. Each of the plurality of communications includes words spoken by a respective one of the users while accessing the media asset and is associated with a media asset play position during which the respective words were spoken, 0042, For example, a biometric response entry in the biometric response database may include a detection or determination that two or more users have engaged in a conversation (e.g., looked away from the screen at a given moment and exchanged verbal utterances) and the corresponding instructions may be stored for the entry that instruct control circuitry 304 to monitor the conversation and generate a communication with the spoken words of phrases for transmission to the remote server. Specifically, two or more users may be viewing a given media asset and at a particular point in time, an event in the media asset happens that causes the users to engage in conversation. In response, biometric response engine 318 may identify this moment and may automatically digitize the words the users speak and transmit those words as a communication to the remote server. The communication may identify the media asset being viewed and the play position within the media asset during which the users engaged in the conversation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data.

As per claim 8, Oral further discloses, however, Oral does not explicitly disclose, wherein generating comment-based description data comprises: 
analyzing comment data of the first set of comment data, wherein the comment data of the first set of comments are associated with the product of interest and comprise information items; and 
Yan teaches comment data ([0024, A member profile may also include or be associated with comments or endorsements from other members of the on-line social network, with links to other network resources such as, for example, publications, etc. As mentioned above, an on-line Social networking system may be designed to allow registered members to establish and document networks of people they know and trust professionally.  Any two members of a social network may indicate their mutual willingness to be “connected in the context of the social network, in that they can view each other's profiles, profile recommendations and endorsements for each other and otherwise be in touch via the social network. Reputation scores may be computed based on information obtained from trusted sources, such as patent databases, publications data bases, skills, endorsement of skills, or ….,]),

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s method by including similarity match, as disclosed by Yan.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data.
However, Oral and Yan do not explicitly disclose,
wherein analyzing comprises: 
identifying an information item in the comment data; and 
associating a tag to the information item.
Wheatley teaches (Fig. 8, Abstract, 0074, In some embodiments, control circuitry 304 may be associated with a user that is part of a population of users selected to have verbal input analyzed during content consumption. Specifically, the user may be provided an option (not shown) to participate in having their voice or verbal input processed by remote server 415 to assist in tagging content, 0084, FIG. 8 is a diagram of a process 800 for associating tags with media assets based on Verbal input in accordance with embodiments of the invention. At step 810, a plurality of communications may be received from a plurality of users. Each of the communications may include words/phrases spoken by a respective user while accessing a media asset]). 

Wheatley further teaches (Abstract, A plurality of communications is received from a plurality of users. Each of the plurality of communications includes words spoken by a respective one of the users while accessing the media asset and is associated with a media asset play position during which the respective words were spoken, 0042, For example, a biometric response entry in the biometric response database may include a detection or determination that two or more users have engaged in a conversation (e.g., looked away from the screen at a given moment and exchanged verbal utterances) and the corresponding instructions may be stored for the entry that instruct control circuitry 304 to monitor the conversation and generate a communication with the spoken words of phrases for transmission to the remote server. Specifically, two or more users may be viewing a given media asset and at a particular point in time, an event in the media asset happens that causes the users to engage in conversation. In response, biometric response engine 318 may identify this moment and may automatically digitize the words the users speak and transmit those words as a communication to the remote server. The communication may identify the media asset being viewed and the play position within the media asset during which the users engaged in the conversation. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data.

As per claim 9, Oral further discloses, however, Oral and Yan do not explicitly disclose, wherein populating comprises: 
selecting a field in the product description template, the field being linked to a tag; and
selecting an information item of the comment-based description data that is associated with the tag.
Wheatley teaches ([0078, The database may have multiple fields 630, 640 and 650. Field 630 may identify a given user either uniquely or anonymously. Field 640 may specify the words spoken by the respective user during presentation of the media asset. Field 650 may identify the play position (time stamp) during which the respective user spoke the words. For example, one entry in database 600 may indicate that user 1
spoke the words “This guy is good” approximately at play position 7:14 (e.g., transmission time 7:14 PM or at 7 minutes and 14 seconds past the start time of the media asset), 0080, Specifically, remote server 415 may retrieve field 640 of a first entry in set 610 to determine whether the nearby words characterize the word "Guy’ in a certain way. Remote server 415 may determine that the word “Good” appears in the first entry. As such, remote server 415 may determine that someone liked a man associated with the media asset at the selected play position range. Similarly, remote server 415 may retrieve field 640 of a second entry in set 610 to determine whether the nearby words characterize the word "Guy’ in a certain way. Remote server 415 may determine that the word “like' appears in the first entry. As such, remote server 415 may determine that another person liked a man associated with the media asset at the selected play position range, 0084 FIG. 8 is a diagram of a process 800 for associating tags with media assets based on Verbal input in accordance with embodiments of the invention. At step 810, a plurality of communications may be received from a plurality of users. Each of the communications may include words/phrases Spoken by a respective user while accessing a media asset]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data. 


As per claim 10, Oral further discloses, however, Oral and Yan do not explicitly disclose, wherein analyzing comprises creating a list including a plurality of information associated with a same tag, and populating comprises selecting, for a field in the production description template linked to the tag, an information item from the list.

Wheatley teaches ([0037, In some implementations, the viewing history may include indications of which users in a group of users have seen or viewed a media asset or a particular segment of a media asset. The group of users may be users in a certain geographical location (e.g., in the same home) or users that are associated with each other on a social network, 0053, For example, if a user sets a channel as a favorite on, for example, the website www.allrovi.com on their personal computer at their office, the same channel would appear as a favorite on the users in-home devices (e.g., user television equipment and user computer equipment) as well as the user's mobile
devices, if desired, 0074, In some embodiments, control circuitry 304 may be associated with a user that is part of a population of users selected to have verbal input analyzed during content consumption. Specifically, the user may be provided an option (not shown) to participate in having their voice or verbal input processed by
remote server 415 to assist in tagging content, 0078, The database may have multiple fields 630, 640 and 650. Field 630 may identify a given user either uniquely or anonymously. Field 640 may specify the words spoken by the respective user during presentation of the media asset. Field 650 may identify the play position (time stamp) during which the respective user spoke the words. For example, one entry in database 600 may indicate that user 1 spoke the words “This guy is good” approximately at play position 7:14 (e.g., transmission time 7:14 PM or at 7 minutes and 14 seconds past the start time of the media asset), 0080, Specifically, remote server 415 may retrieve field 640 of a first entry in set 610 to determine whether the nearby words characterize the word "Guy’ in a certain way. Remote server 415 may determine that the word “Good” appears in the first entry. As such, remote server 415 may determine that someone liked a man associated with the media asset at the selected play position range. Similarly, remote server 415 may retrieve field 640 of a second entry in set 610 to determine whether the nearby words characterize the word "Guy’ in a certain way. Remote server 415 may determine that the word “like' appears in the first entry. As such, remote server 415 may determine that another person liked a man associated with the media asset at the selected play position range, 0084 FIG. 8 is a diagram of a process 800 for associating tags with media assets based on Verbal input in accordance with embodiments of the invention. At step 810, a plurality of communications may be received from a plurality of users. Each of the communications may include words/phrases spoken by a respective user while accessing a media asset]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data. 

As per claim 11, Oral further discloses, however, Oral and Yan do not explicitly disclose, wherein analyzing comprises: 
selecting a second set of comment data amongst the first set of comment data, the selection being based on a priority score wherein the priority score includes at least one of a number of likes of the comment data, a number of dislikes of the comment data, a number of shares of the comment data, or a number of replies to the comment data.

Wheatley teaches ([0079, Specifically, remote server 415 may select a range of play positions (e.g., a 5 minute interval following the start time of the media asset, Such as the interval beginning at 10 minutes past the start time and ending at 15 minutes past the start time). Remote server 415 may retrieve any communication entry from database 600 that has an associated play position stored infield 650 that is within the selected range of play positions. For example, remote server 415 may select a first set of entries 610 as having associated play positions within a first selected range
of play positions and a second set of entries 620 as having associated play positions with a second selected range of play positions. Remote server 415 may then process that selected Subset of communications to identify words/phrases the communications have in common. For example, a scene in a media asset may be known to be popular and, accordingly, remote server 415 may select a range of play positions corresponding to the start and end times of the popular scene, 0080, For example, remote server 415 may identify that, in set 610, a threshold number (e.g., a majority or more than half) of the entries in set 610 have the word "Guy’ in common. In some implementations, the threshold number may be a minority, a selected number, a dynamic number, user specified number, a Supermajority and/or any combination thereof. Remote server 415
may determine that the word “Guy' does not identify subject matter and by itself has no meaning. In some implementations, remote server 415 may make this determination in
response to determining that the word does not appear in attribute database 700 (FIG. 7). Accordingly, in response to determining that the word by itself cannot be used, remote server 415 may determine a context for that word by processing nearby words. Specifically, remote server 415 may retrieve field 640 of a first entry in set 610 to determine whether the nearby words characterize the word "Guy’ in a certain way. Remote server 415 may determine that the word “Good” appears in the first entry. As such, remote server 415 may determine that someone liked a man associated with the
media asset at the selected play position range]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data. 


As per claim 12, Oral urther discloses, however, Oral and Yan do not explicitly disclose, wherein analyzing product data or comment data is performed using at least one of part-of-speech tagging, dependency parsing, or domain knowledge.

Wheatley teaches (Fig. 8, Abstract, 0074, In some embodiments, control circuitry 304 may be associated with a user that is part of a population of users selected to have verbal input analyzed during content consumption. Specifically, the user may be provided an option (not shown) to participate in having their voice or verbal input processed by remote server 415 to assist in tagging content, 0084, FIG. 8 is a diagram of a process 800 for associating tags with media assets based on Verbal input in accordance with embodiments of the invention. At step 810, a plurality of communications may be received from a plurality of users. Each of the communications may include words/phrases spoken by a respective user while accessing a media asset]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including tagging an identified item, as disclosed by Wheatley.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al. (hereinafter, Oral, US 2016/0063595), in view of Yan et al. (hereinafter, Yan, US 2015/0348061), further in view of Reddy et al. (hereinafter, Reddy, US Patent 10,740,064).

As per claim 13, Oral further discloses, wherein generating a product description template further comprises, 
attributing an importance score to the product description template (Fig. 5A, item 502, [0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, Social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.). a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a Social network attribute (e.g., products liked, commented, or posted in a social network), popularity of a product relative to other products, etc. In some cases, the more ways two given templates have attributers in common, the stronger (e.g., higher) the affinity between the templates. Other factors may also be considered in and/or strengthen the affinity value, such as the overall popularity of the product or other attributes discussed herein]); 
storing in the memory comprises storing the importance score (Fig. 4, Fig. 8, item 804, Fig. 9, item 900, [0008, …and storing, using the one or more computing devices, the one or more templates in a template repository in association with the set of templates, 0033, For instance, a configurator server 116 may receive a template Submission request from a third-party source 108, which may include information identifying which product the template is associated with, and the configurator server 116 may store the template in the template repository 122 in association with that product, 0077]); and

generating the product description comprises: 
retrieving from the memory a plurality of product description templates and their respective importance scores, the importance scores being different (Fig, 4, 404, 406, 408, 410, 414, 416, Fig. 5A, item 502, 0048, The strength of an affinity between templates may be based on various data including one or more of a product data, user data, business data, Social network data, customer loyalty data, and popularity data. For instance, the affinities may be based on one or more of a feature of the base product (e.g., a product category, a product type, a product price, etc.). a feature of the template that corresponds to the base product (e.g., a corresponding field), a user attribute (e.g., age, gender, user preference, etc.), a business attribute (e.g., user's profession, industry vertical, title, etc.), an event-related attribute (e.g., party, concert, meeting, etc.), a temporal attribute (e.g., time of year? season), a customer loyalty attribute (e.g., user's purchase history), a Social network attribute (e.g., products liked, commented, or posted in a social network), popularity of a product relative to other products, etc. In some cases, the more ways two given templates have attributers in common, the stronger (e.g., higher) the affinity between the templates]); and 

However, Oral and Yan do not explicitly teach, concatenating the plurality of product description templates based on their importance scores.
Reddy teaches (col. 13, ln. 20-35, In populating the example template, the template populator module 408 may create a string of text by appending to that string each text portion or a value associated with a data field in the order that it appears. The template may also be populated with a “call to action,” which may identify, and be linked to, an action that can be taken by the user to initiate a purchase of the respective product. For example, a call to action may comprise the text “say purchase.” In this example, the call to action may be linked to functionality that, when activated, causes a listening device on a user device playing the content to listen for the word “purchase” for some period of time after playing the call to action, col.17, ln. 3-15, In some embodiments, this may involve generating a string of text by appending text portions of the template and values for data fields in the template in the order that they appear. For example, for each text portion/data field, a template populator may append the text portion to the text string or look up a value in a database table associated with the data field and append that value to the text string. In some embodiments, at least some text may also be associated with an action. For example, the text may include a hyperlink that, when clicked on, causes a webpage to be opened).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including appending templates, as disclosed by Reddy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data. 

As per claim 14, Oral further discloses, however, Oral and Yan do not explicitly disclose wherein the product description templates are concatenated according to a decreasing importance score.
Reddy teaches (col. 17, ln. 30-40, In some embodiments, the service provider may receive one or more constraints for the media file and may adjust content of the media file based on those constraints. For example, the service provider may receive a time slot and audio data generated using the techniques described herein may be compressed (i.e., sped up) or extended (i.e., slowed down) to fit within the received time slot. In some embodiments, gaps (periods of silence) in audio data may be removed or reduced).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Oral’s and Yan’s method by including appending templates, as disclosed by Reddy.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing/creating personalized product data. 

As per claim 15, Oral further discloses, wherein at least two product description templates have the same importance and the generating the product description comprises: 
retrieving from the memory the two product description templates (Fig. 5A, item 502, 504, [0048]); 
receiving a target-user input (Fig. 4, item 402, 408, 410); 
selecting one of them based on the target-user input (Fig. 4, item 416, Fig. 5B, item 552, 554).

As per claim 16, Oral further discloses, wherein the target-user input comprises an input made by the target user account for a product different from the product of interest (Fig. 10, item 1002, Fig. 11, item 1102,1104, 0080 FIG. 11 is a flowchart of an example method 1100 for browsing a product catalog and selecting a product. In block 1102, the catalog engine 162 provides a catalog of configurable products for display to a user and receives a base product selection from a user responsive thereto in block 1104. The base product may reflect a product category, such as appointment cards. Next, the catalog engine 162 determines 1106 one or more configurable products for display to
the user based on the base production selection and provides them for display to the  user, 0082, In this embodiment, a business card 1302 is displayed as the product being configured by a user, although any type of product or service suitable for configuration may be configured via a similar interface. As depicted, the configurator interface 1300
includes a representation of the business card 1302 that is iteratively updated as the user configures the different aspects of the business card 1302. In the depicted view, the user is configuring the amount of business cards to order and has already input his name and his contact information (e.g., business address, phone number, fax number, email address, etc.). Responsive to inputting that information, the configurator 104 provided that information as customization data to the configuration engine 114, which in turn provided the customization data to the product builder 130 which both built the representation of the business card 1302 depicted in the configuration interface 1300 and automatically pre built a set of customized product recommendations including the
appointment card 1308 and the button 1310. The user may select either of the automatically pre-customized products 1308 and 1310, which would open that customized product in the configurator 104 and allow the user to further configure it
to his/her liking. The user may also add the pre-customized products to cart, save them for later configuration, and/or share the products with other users (e.g., via an electronic
message, social network, etc.)).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Berg et al. (US 2010/0211885),
Sahu et al. (US 2016/0048698),
Ghoshal et al. (US 2018/0182001),






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681